DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2, it is unclear what element is specifically referenced with the phrase “it”.
Claim 1 recites the limitation "the inner wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the downstream side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected due to their dependence upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,200,205 to Ban et al.
Ban et al. disclose a reservoir tank 10 which includes a reservoir body 11 formed in a hollow box shape for storing a hydraulic fluid, the reservoir is connected to a vehicle master cylinder 12, wherein: the reservoir body 11 includes a top plate portion formed in a plate shape, on (or from) an inner wall surface of the top plate portion, a flow path portion 29 is formed in a serpentine fashion so as to be opened toward a lower side in a vertical direction is provided in a protruding manner (as seen in figure 1, the flow path will have a lower side in a vertical direction), and on a downstream side of the flow path, an opening is formed.  The flow path 29 allows air bubbles to exit via an opening and into chamber 11a, similar in fashion to the instant invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,448,211 to Hayashi.
Hayashi discloses a reservoir tank which includes a reservoir body 10/11 formed in a hollow box shape for storing a hydraulic fluid, the reservoir is connected to a vehicle master cylinder 30, wherein: the reservoir body 11 includes a top plate portion formed in a plate shape, on (or from) an inner wall surface of the top plate portion, a flow path portion is formed in a serpentine fashion so as to be opened toward a lower side in a vertical direction is provided in a protruding manner (walls 12 protrude from a lower surface of the inner wall surface and form a serpentine path, or curving path to an opening), and on a downstream side of the flow path, an opening is formed.  Figure 2 shows the serpentine path starting from a chamber nearest surface 11b, moving around a first wall portion 12, then progressing through an opening (shown but not indicated) in a second wall portion 12.
Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishiwata teaches a reservoir tank with a curved, or serpentine flow path.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 10, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657